DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 14-15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10-11, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rasanayagam et al. (US Patent Application Publication 2011/0268850).
Regarding claim 1, Rasanayagam et al. discloses a method of preparing ozone (para. 7, 27-29), comprising:
providing a gas mixture comprising a volume of oxygen and a volume of carbon dioxide (an oxide gas) wherein the gas mixture is a binary gas mixture (i.e., the gas mixture comprises only the oxygen and the carbon dioxide and therefore the vol. % of oxygen and the vol. % of carbon dioxide necessarily adds up to 100 vol. %) (para. 7, 27-29, 38-39) (Fig, sheet 1 of 1);
subjecting the gas mixture to an ozone generating process to generate ozone (para. 7, 27-29); and
sterilizing a medical or life science device (Rasanayagam et al. explicitly discloses a medical device and also discloses surgical implant which reads on a life science device) with the ozone (para. 8, 16, 27), wherein the sterilizing comprises placing the medical or life science device directly into an ozone 
Rasanayagam et al. discloses wherein the percent by volume of oxygen in the gas mixture is about 10% or 30% (wherein the corresponding percent by volume of carbon dioxide is necessarily 90% of 70%, respectively, since the gas mixture is a binary mixture as set forth above) (para. 38) (Fig. 1).
Rasanayagam et al. does not expressly teach the gas mixture comprising 15-25 vol. % oxygen and 75-85 vol. % carbon dioxide. 
However, Rasanayagam et al. discloses gas mixtures comprising oxygen to carbon dioxide percentages in a range overlapping the claimed range, as discussed above. Furthermore, Rasanayagam et al. discloses that such gas mixtures are effective to generate ozone at a level sufficient for carrying out sterilization of medical or life science devices (para. 34-40). It has been held that in the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP §2144.05). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method disclosed by Rasanayagam et al. to use a gas mixture comprising 15-25 vol. % oxygen and 75-85 vol. % carbon dioxide, as Rasanayagam et al. discloses that gas mixtures comprising oxygen and carbon dioxide in overlapping ranges were recognized to be effective for generating ozone for sterilization of medical or life science devices. 
Regarding claim 4, Rasanayagam et al. discloses wherein the oxide gas is carbon dioxide, as set forth above. 
Regarding claim 5, Rasanayagam et al. discloses wherein the ozone generating process is non-thermal plasma (cold plasma) (para. 27-30). 
Regarding claim 10, Rasanayagam et al. discloses a method for preparing ozone used to sterilize a medical or life science device (Rasanayagam et al. explicitly discloses a medical device and also 
sterilizing a medical or life science device with ozone (para. 7-8, 16, 27-29), wherein a gas mixture is a reactant in the preparation of ozone (para. 27-28) and the gas mixture comprises a volume of oxygen and a volume of carbon dioxide (an oxide gas) wherein the gas mixture is a binary gas mixture (i.e., the gas mixture comprises only the oxygen and the carbon dioxide and therefore the vol. % of oxygen and the vol. % of carbon dioxide necessarily adds up to 100 vol. %) (para. 7, 27-29, 38-39) (Fig, sheet 1 of 1);
wherein the sterilizing comprises placing the medical or life science device directly into an ozone containing reaction chamber the ozone being generated from the gas mixture or providing the medical or life science device in a sealed pack that comprises the gas mixture (para. 27-30).
Rasanayagam et al. discloses wherein the percent by volume of oxygen in the gas mixture is about 10% or 30% (wherein the corresponding percent by volume of carbon dioxide is necessarily 90% of 70%, respectively, since the gas mixture is a binary mixture as set forth above) (para. 38) (Fig. 1).
Rasanayagam et al. does not expressly teach the gas mixture comprising 15-25 vol. % oxygen and 75-85 vol. % carbon dioxide. 
However, Rasanayagam et al. discloses gas mixtures comprising oxygen to carbon dioxide percentages in a range overlapping the claimed range, as discussed above. Furthermore, Rasanayagam et al. discloses that such gas mixtures are effective to generate ozone at a level sufficient for carrying out sterilization of medical or life science devices (para. 34-40). It has been held that in the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP §2144.05). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method disclosed by Rasanayagam et al. to use a gas mixture comprising 15-25 vol. % oxygen and 75-85 vol. % carbon dioxide, as Rasanayagam 
Regarding claim 11, Rasanayagam et al. discloses providing a premix of different components (oxygen, carbon dioxide) (reads on a feedstock) that will form the gas mixture in the reaction chamber for the preparation of components (para. 27-30, 38).
Regarding claim 14, Rasanayagam et al. discloses wherein the oxide gas is carbon dioxide, as set forth above. 
Regarding claim 15, Rasanayagam et al. discloses wherein the ozone generating process is non-thermal plasma (cold plasma) (para. 27-30). 
Regarding claim 17, Rasanayagam et al. discloses wherein the medical or life science device is a set of instruments (para. 17). 
Regarding claim 20, Rasanayagam et al. discloses wherein the sterilizing comprises placing the medical or life science device directly into a reaction chamber wherein ozone is generated from the gas mixture (para. 27-30). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rasanayagam et al. (US Patent Application Publication 2011/0268850) in view of Giletto et al. (US Patent Application Publication 2003/0070691).
Regarding claim 12, Rasanayagam et al. discloses providing a gas mixture (reads on a feedstock), preparing ozone from the gas mixture, and using the ozone to sterilize a medical or life science device, as set forth above, wherein the device comprises an endoscopy kit (para. 17). 
Rasanayagam et al. is silent as to the gas mixture being located in an automated endoscope reprocessor. 

	Based on the teachings of Giletto et al., it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to provide the gas mixture in an automated endoscope reprocessor, in order to arrive at a method that sterilizes an endoscope device such as an endoscopy kit within an automated reprocessor. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rasanayagam et al. (US Patent Application Publication 2011/0268850) in view of Childers et al. (US Patent Application Publication 2012/0219456).
Regarding claim 18, Rasanayagam et al. discloses using ozone to sterilize the medical or life science device, as set forth above, wherein the device may be various medical or life science objects (para. 17). 
Rasanayagam et al. is silent as to wherein the medical or life science device is contaminated space including fume cupboard and glove boxes.
Childers et al. discloses that it was known in the art to decontaminate laboratory equipment including glove boxes and fume hoods with a sterilant vapor (para. 1, 41-49).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method disclosed by Rasanayagam et al. such that the device includes contaminated space including fume cupboard and glove boxes, as Childers et al. discloses that it was known in the art to use a sterilant vapor to decontaminate such components, and the skilled artisan would have been motivated to introduce the ozone into fume cupboards and glove boxes to enhance the sterilization utility of the method. 

19 is rejected under 35 U.S.C. 103 as being unpatentable over Rasanayagam et al. (US Patent Application Publication 2011/0268850) in view of Potts et al. (GB 2517521 A).
Regarding claim 19, Rasanayagam et al. discloses using ozone to sterilize a device, as set forth above, wherein the device may be various objects (para. 17). 
Rasanayagam et al. is silent as to the ozone being used for decontaminating semi enclosed drain systems.
Potts et al. discloses that decontamination of drains is a significant problem (p. 1 lines 9-11) and further discloses using ozone to decontaminate semi enclosed drain systems (p. 4 line 26-p. 6 line 11) (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method disclosed by Rasanayagam et al. such that the ozone is used for decontaminating semi enclosed drain systems, based on the teaching of Potts et al., in order to enhance the decontamination utility of the method. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rasanayagam et al. (US Patent Application Publication 2011/0268850) in view of Peiper et al. (US Patent 6,007,770).
Regarding claim 21, Rasanayagam et al. discloses wherein the sterilizing comprises providing the medical or life science device in a sealed pack which comprises the gas mixture, as set forth above. Rasanayagam et al. further discloses that after the device is provided in the sealed pack comprising the gas mixture, the sealed pack is placed between two electrodes configured to have a voltage applied thereto for generating the ozone from the gas mixture (para. 27-30, 38). 
Rasanayagam et al. does not expressly teach that the sealed pack is placed into a reaction chamber.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention disclosed by Rasanayagam et al. such that the electrodes are provided within a reaction chamber and the sealed pack is placed within the reaction chamber for ozone generation, as Peiper et al. discloses that such a technique was known in the art, and the skilled artisan would have been motivated to contain the ozone-generating electrodes within a chamber to isolate the electrodes from an outside environment and prevent damage or undesired arcing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gutman (US Patent Application Publication 2009/0011044) is directed to controlling the ratio of carbon dioxide and oxygen in a feedstock gas for generating ozone for sterilization purposes.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799